Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
 	
Claims 32-33,35, and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al US 20180278403 A1 in view of KIM et al US 2021/0298045 A1 
1-31 are canceled.
34 is canceled.
44-50 are canceled.
56 is canceled.
Regarding claim 32 ,Yerramalli et al US 2018 / 0278403 A1 discloses  An apparatus of a User Equipment (UE), comprising:                                   							an interface to radio frequency (RF) circuitry[0161] discuss The receiver  may be an example of aspects of the transceiver ); and 
one or more processors (fig. 13 and [0154]  UE resource manager ) that are controlled to: process instructions, received from a radio access network (RAN) node via the interface to the RF circuitry[0108] discuss  a base station may provide a UE with an uplink grant, which the UE may use to make one or more uplink transmissions (i.e. process information), 
process an indication, received from the RAN node via the interface to the RF circuitry after the instructions are processed [0108] discuss  a base station may provide a UE with an uplink grant, which the UE may use to make one or more uplink transmissions (i.e. process information), 												indicating a partial subframe, of a subframe, to be used to transmit uplink control information (UCI) to the RAN node ([0109] discuss an uplink grant may indicate a start symbol of an uplink transmission (e.g., an initial partial subframe), wherein UCI is mapped to  partial subframe and transmitted in the uplink transmissions(see[0112]);
 perform UCI mapping for using of the partial subframe to transmit UCI control channel [0112] discuss UCI is mapped to partial subframe and transmitted in the uplink transmissions,
Yerramalli does not explicitly disclose
process instructions, received from a radio access network (RAN) node via the interface to the RF circuitry to enter a first mode of operation,
wherein the UE in the first mode of operation does not engage in listen before talk (LBT) procedures, 
perform UCI mapping for use of the partial subframe to transmit UCI via a physical uplink shared channel (PUSCH) transmission.
wherein while the UE is in the first mode of operation, the one or more processors refrain from performing PUSCH transmissions that will be interrupted by the indication of the partial subframe to be used to transmit the UCI to the RAN node,
KIM et al US 2021/0298045 A1 discloses process instructions, received from a radio access network (RAN) node via the interface to the RF circuitry to enter a first mode of operation ( fig. 26 step S2610, [0457] the UE may receive transmission mode information from an eNB (S2610) , the transmission mode information may include first mode information indicating a first transmission mode; [0460] ( fig.26 step (S2620) The UE may attempt/perform uplink signal transmission in the first operation mode),
wherein the UE in the first mode of operation does not engage in listen before talk (LBT) procedures [0441] discloses UE fails in LBT in which a signal may be transmitted at a legacy time point, the Mode 1 transmission is instructed to the UE, wherein the Mode 1 transmission indicates to start signal transmission at another time point (i.e. the Mode 1 does not engage in LBT at another time point),
perform UCI mapping for use of the partial subframe to transmit UCI via a physical uplink shared channel (PUSCH) transmission [0441] the UE may map UCI to a PUSCH using a second slot, and [0075] discloses the UCI may be transmitted on the PUSCH).
wherein while the UE is in the first mode of operation [0446] if Mode 1 transmission is set/instructed with respect to a specific UE (i.e. operating in first mode),  the one or more processors refrain from performing PUSCH transmissions that will be interrupted [0339] the UE may not attempt PUSCH transmission in the initial partial subframe), that will be interrupted by the indication of the partial subframe to be used to transmit the UCI to the RAN node [0446] if Mode 1 transmission is set/instructed with respect to a specific UE, the UE may perform UCI mapping using a second slot only , the UE may not piggyback the UCI on the first slot and may piggyback the UCI only on the second slot, thereby performing transmission, [0244] the symbols included in the initial partial subframe to be transmitted in a second slot may be transmitted, and [0074] Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yerramalli by including  process instructions, received from a radio access network (RAN) node via the interface to the RF circuitry to enter a first mode of operation, wherein the UE in the first mode of operation does not engage in listen before talk (LBT) procedures, perform UCI mapping for use of the partial subframe to transmit UCI via a physical uplink shared channel (PUSCH) transmission, wherein while the UE is in the first mode of operation, the one or more processors refrain from performing PUSCH transmissions that will be interrupted by the indication of the partial subframe to be used to transmit the UCI to the RAN node, as disclosed by KIM, in order to transmit an uplink signal by a user equipment (UE) in a wireless communication system supporting an unlicensed band ( see[0002]).
Regarding claim 33, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
Yerramalli further discloses wherein the one or more processors are further controlled to: implement multiplexing to transmit the UCI via the partial subframe [0112] discuss UCI is mapped to partial subframe and transmitted in the uplink transmissions, wherein Control information (i.e. UCI) and data may be multiplexed on an uplink channel (see [0069]).

Regarding claim 35, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
Yerramalli further discloses wherein the subframe comprises a first slot and a second slot ([0090] discloses   a first slot and a second slot may be included in subframe), and
 the second slot of the subframe is assumed to be part of the partial subframe Serial No. 16/465,225Page 3[0106] discuss a partial subframe starts in a symbol in the second slot.

Regarding claim 51, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
Yerramalli does not explicitly disclose wherein after the instructions are processed and before the indication is processed, the one or more processors are controlled to: process second instructions, received from a RAN node via the interface to the RF circuitry, to enter a second mode of operation that is discrete from the first mode of operation, wherein the UE in the second mode of operation does engage in LBT procedures.
 However, KIM et al US 2021/0298045 A1 discloses wherein after the instructions are processed and before the indication is processed, the one or more processors are controlled to: process second instructions, received from a RAN node via the interface to the RF circuitry, to enter a second mode of operation [0320] the eNB may inform a  UE  of whether Mode 1 transmission or Mode 2 transmission is allowed through RRC signaling that is discrete from the first mode of operation[0319] discloses Mode 1 transmission is different than  Mode 2 transmission , 	wherein the UE in the second mode of operation does engage in LBT procedures[0007] discloses wherein the second transmission mode is an operation mode for transmitting the uplink signal in the unlicensed band depending on whether the UE successfully performs a channel access procedure (i.e.   engage in LBT procedures) of the unlicensed band at a third time point obtained by applying a predetermined time offset to the first time point.
 It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yerramalli by including  wherein after the instructions are processed and before the indication is processed, the one or more processors are controlled to: process second instructions, received from a RAN node via the interface to the RF circuitry, to enter a second mode of operation that is discrete from the first mode of operation, wherein the UE in the second mode of operation does engage in LBT procedures, as disclosed by KIM in order to transmit an uplink signal by a user equipment (UE) in a wireless communication system supporting an unlicensed band (see[0002]).
Regarding claim 52, the combination of Yerramalli and KIM discloses all the features with respect to claim 51.
Yerramalli does not explicitly disclose wherein in the second mode of operation the one or more processors are controlled to perform a LBT procedure that is interrupted by the indication of a partial subframe 
KIM et al US 2021/0298045 A1 discloses wherein in the second mode of operation the one or more processors are controlled to perform a LBT procedure that is interrupted by the indication of a partial subframe  [0344] disclose  when UE operating in transmission mode (TM) 2;  UE perms LBT, wherein LBT fails on 1-TB transmission,   UE abandons transmission of one specific TB and attempt only transmission of the remaining one TB, thereby preventing the code rate from being increased with the two TBs, and [0450]  the UE is instructed to perform Mode 2 transmission which is indicating a UL start time point (that is, a new time point) other than the legacy time point through a UL grant(i.e. interruption) .
 	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yerramalli by including  wherein in the second mode of operation the one or more processors are controlled to perform a LBT procedure that is interrupted by the indication of a partial subframe, as disclosed by KIM, in order to transmit an uplink signal by a user equipment (UE) in a wireless communication system supporting an unlicensed band (see[0002]).
Regarding claim 53, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
Yerramalli does not explicitly disclose wherein in the first mode of operation the one or more processors are prevented from performing a LBT procedure.
KIM et al US 2021/0298045 A1 discloses
 wherein in the first mode of operation the one or more processors are prevented from performing a LBT procedure [0441] discloses UE fails in LBT in which a signal may be transmitted at a legacy time point, the Mode 1 transmission is instructed to the UE, wherein the Mode 1 transmission indicates to start signal transmission at another time point ( i.e. the  Mode 1 is prevented from performing a LBT procedure), 
 It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yerramalli by including wherein in the first mode of operation the one or more processors are prevented from performing a LBT procedure, as disclosed by KIM ,in order to transmit an uplink signal by a user equipment (UE) in a wireless communication system supporting an unlicensed band (see[0002]).

Regarding claim 54, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
Yerramalli does not explicitly disclose wherein in the first mode of operation the UE employs partial subframes to communicate in an uplink direction with the RAN node.
KIM et al US 2021/0298045 A1 discloses wherein in the first mode of operation the UE employs partial subframes to communicate in an uplink direction with the RAN node.  
[0309]-[0313]  disclose the eNB may inform the UE that signal transmission may start even at the other time points (candidate start time points may be indicated through the UL grant (or higher layer signaling) as information on when signal transmission may start) for example tables 8 and 9  indicate the starting position for transmitting the uplink signal, wherein the UE may start UL transmission a time point of symbol 9+25 μsec+TA. .
 It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yerramalli by including  wherein in the first mode of operation the UE employs partial subframes to communicate in an uplink direction with the RAN node, as disclosed by KIM in order to transmit an uplink signal by a user equipment (UE) in a wireless communication system supporting an unlicensed band (see[0002]).
Regarding claim 55, the combination of Yerramalli and KIM discloses all the features with respect to claim 51.
Yerramalli does not explicitly disclose wherein in the second mode of operation the UE employs full subframes to communicate with the RAN node until the indication to use a partial subframe.
KIM et al US 2021/0298045 A1 discloses wherein in the second mode of operation the UE employs full subframes to communicate with the RAN node until the indication to use a partial subframe  [0344] disclose  when UE operating in transmission mode (TM) 2;  UE perms LBT, wherein LBT fails on 1-TB transmission,   UE abandons transmission of one specific TB and attempt only transmission of the remaining one TB, thereby preventing the code rate from being increased with the two TBs.(i.e. UE employs full subframes to communicate with the RAN) and [0450]  the UE is instructed to perform Mode 2 transmission which is indicating a UL start time point (that is, a new time point) other than the legacy time point through a UL grant) ,.
 It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yerramalli by including wherein in the second mode of operation the UE employs full subframes to communicate with the RAN node until the indication to use a partial subframe , as disclosed by KIM in order to transmit an uplink signal by a user equipment (UE) in a wireless communication system supporting an unlicensed band (see[0002]).

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli  in view of  KIM in view of Si et al US 20180248642 A1
Regarding claim 36, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
Yerramalli further discloses different pattern starting point   symbol of the partial subframe (see fig.3 and [0129] discuss the starting point corresponds to symbols 0, 4, 7, and 11 of the full subframe duration), but the combination of Yerramalli and KIM  does not disclose an ending position  is at symbol 3.
Si et al US 20180248642 A1 discloses ending position is at symbol 3 [0322] one 4-symbol NR SS block starts from symbol #0 and end at symbol #3 and another 4-symbol NR-SS block starts from symbol #4 and end at symbol #7.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Yerramalli and Kim by including ending position is at symbol 3 as disclosed by Si, in order to perform to the RS multiplexing pattern ( see[0002]).

Claims 37- 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of KIM, in view of Yang et al .US 2020/0127798 A1
Regarding claim 37, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
The combination of Yerramalli and KIM discloses performing transmission on partial subframe include the stat a starting position after symbol 7(Yerramalli: fig.3), but the combination of Yerramalli and KIM does not disclose wherein the partial subframe includes a starting position at 25 microseconds (25 ps) after a start of symbol 7 of the subframe.  
Yang et al .US 2020/0127798 A1   discloses in [0091]-[0092]  Table 1- continued discloses  PUSCH starting position (i.e. partial subframe) in UL grant wherein a starting position at 25 microseconds (25 ps) after a start of symbol 7 of the subframe.( see table the index 01)


    PNG
    media_image1.png
    167
    330
    media_image1.png
    Greyscale

It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Yerramalli and Kim by including wherein the partial subframe includes a starting position at 25 microseconds (25 ps) after a start of symbol 7 of the subframe as disclosed by Yang in order to indicate that UL transmission can start/end at different positions and the UE has the flexibility to transmit UL on one of the configured positions (see[0091]).
Regarding claim 38, the combination of Yerramalli , KIM  and Yang discloses all the features with respect to claim 37.
The combination of Yerramalli and KIM does not discloses wherein the starting position includes at least a portion of symbol 8 of the subframe. 
Yang et al .US 2020/0127798 A1   discloses in [0091]-[0092]  Table 1- continued discloses  PUSCH starting position (i.e. partial subframe) in UL grant wherein the starting position includes at least a portion of symbol 8 of the subframe ( see table the index 11)


    PNG
    media_image1.png
    167
    330
    media_image1.png
    Greyscale

It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Yerramalli and Kim by including wherein the starting position includes at least a portion of symbol 8 of the subframe, as disclosed by Yang in order to indicate that UL transmission can start/end at different positions and the UE has the flexibility to transmit UL on one of the configured positions (see [0091]).

Regarding claim 39, the combination of Yerramalli , and KIM discloses all the features with respect to claim 32.
The combination of Yerramalli and KIM does not discloses wherein the starting position includes at least a portion of symbol 8 of the subframe. 
Yang et al .US 2020/0127798 A1   discloses in [0091]-[0092]  Table 1- continued discloses  PUSCH starting position (i.e. partial subframe) in UL grant, wherein the partial subframe includes a starting position at 25 us plus a timing advance (TA) after a start of symbol 7 of the subframe ( see table the index 10)


    PNG
    media_image1.png
    167
    330
    media_image1.png
    Greyscale

It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Yerramalli and Kim by including wherein the partial subframe includes a starting position at 25 us plus a timing advance (TA) after a start of symbol 7 of the subframe , as disclosed by Yang in order to indicate that UL transmission can start/end at different positions and the UE has the flexibility to transmit UL on one of the configured positions (see [0091])

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli  in view of  KIM  in view of Ng et alUS 2014/0369242 A1
 
Regarding claim 40, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
the combination of Yerramalli and KIM discloses scaling for transport block size (TBS)( seeYerramalli [0106]), but  the combination of Yerramalli and KIM does not explicitly disclose wherein a PUSCH transmission involving one slot corresponds to a transport block size (TBS) scaling factor of 0.5.  
  Ng et al US 2014/0369242 A1 discloses wherein a PUSCH transmission involving one slot corresponds to a transport block size (TBS) scaling factor of 0.5.   [0187] discuss the TBS is scaled by a factor of 0.5 for  UL grant for the one-slot PUSCH.
 It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Yerramalli  and Kim by including  discloses wherein a PUSCH transmission involving one slot corresponds to a transport block size (TBS) scaling factor of 0.5, as disclosed by Ng in order to reduce the number of transmission symbols ( see[0187]).

Claims  41-43  are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of  KIM in view of JIANG et al US 2019 / 0037538 A1

Regarding claim 41, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
the combination of Yerramalli and KIM discloses scaling for transport block size (TBS)( seeYerramalli [0106]), but  the combination of Yerramalli and KIM does not explicitly disclose wherein a PUSCH transmission involving a slot duration of 8 to 10 symbols corresponds to a TBS scaling factor of 5/8.  
JIANG et al US 2019 / 0037538 A1 discloses wherein a PUSCH transmission involving a slot duration of 8 to 10 symbols corresponds to a TBS scaling factor of 5/8 [0067]-[0068] discuss The transport block size indicates the size of a data block to be transmitted in the UL transmission,  wherein the transport block size is determined based on the scaling factor which  is associated with the number of the available symbols of a partial subframe ;  wherein Table 1 illustrates an example of scaling factors associated with different numbers of available symbols.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Yerramalli and Kim by including wherein a PUSCH transmission involving a slot duration of 8 to 10 symbols corresponds to a TBS scaling factor of 5/8, as disclosed by JIANG in order to determine a scaling factor associated with the number of the available symbols, and then determine the transport block size based on the scaling factor ( see[0067])

Regarding claim 42, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
The combination of Yerramalli and KIM discloses scaling for transport block size (TBS)( seeYerramalli [0106]), but  the combination of Yerramalli and KIM does not explicitly disclose wherein a PUSCH transmission involving a slot duration of 11 to 13 symbols corresponds to a TBS scaling factor of 7/8. 
JIANG et al US 2019 / 0037538 A1 discloses wherein a PUSCH transmission involving a slot duration of 11 to 13 symbols corresponds to a TBS scaling factor of 7/8 [0067]-[0068] discuss The transport block size indicates the size of a data block to be transmitted in the UL transmission,  wherein the transport block size is determined based on the scaling factor which  is associated with the number of the available symbols of a partial subframe ;  wherein Table 1 illustrates an example of scaling factors associated with different numbers of available symbols.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Yerramalli and Kim by including  wherein a PUSCH transmission involving a slot duration of 11 to 13 symbols corresponds to a TBS scaling factor of 7/8, as disclosed by JIANG ,in order to determine a scaling factor associated with the number of the available symbols, and then determine the transport block size based on the scaling factor ( see[0067])
Regarding claim 43, the combination of Yerramalli and KIM discloses all the features with respect to claim 32.
The combination of Yerramalli and KIM discloses scaling for transport block size (TBS)( seeYerramalli [0106]), but  the combination of Yerramalli and KIM does not explicitly disclose wherein a PUSCH transmission that ends at symbol 3 corresponds to a TBS scaling factor of 1/8.  
JIANG et al US 2019 / 0037538 A1 discloses wherein a PUSCH transmission that ends at symbol 3 corresponds to a TBS scaling factor of 1/8.[0067]-[0068] discuss The transport block size indicates the size of a data block to be transmitted in the UL transmission,  wherein the transport block size is determined based on the scaling factor which  is associated with the number of the available symbols of a partial subframe ;  wherein Table 1 illustrates an example of scaling factors associated with different numbers of available symbols.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Yerramalli  and Kim by including   wherein a PUSCH transmission that ends at symbol 3 corresponds to a TBS scaling factor of 1/8, as disclosed by JIANG ,in order to determine a scaling factor associated with the number of the available symbols, and then determine the transport block size based on the scaling factor ( see[0067]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478       

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478